

Exhibit 10.5 Lewis Stock Option Agreement


VoIP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT



    Optionee:   Shawn Lewis     Number of Shares: 3,000,000     Option Exercise
Price: $0.36     Option Expiration Date:  November 7, 2009      Effective Date
of Grant:   November 8, 2006 

   
1. Grant of Options. VoIP, Inc., a Texas corporation (“Grantor”), hereby grants
to the above-named optionee (“Optionee”), a non-qualified stock option
(collectively “Options”) to purchase at the Option Exercise Price (set forth
above) per share, until the Option Expiration Date, and on the terms and
conditions set forth in this agreement (“Agreement”) that number of share, as
adjusted as herein provided (as so adjusted, “Option Shares”), of common stock
(“Common Stock”) of the Grantor, pursuant to the Grantor’s 2004 Stock Option
Plan (the “Plan”).


2. Vested Shares. The number of Vested Shares (disregarding any resulting
fractional share) as of any date is determined by multiplying the Number of
Option Shares by the “Vested Ratio” determined as of such date as follows:


a. On each Measurement date set forth in Column 1 below, the Option shall vest
and become exercisable for the corresponding number of shares of Common Stock
set forth in Column 2 below if the Optionee’s engagement with the Company and/or
any Affiliated Entity has not terminated. The “Vested Portion” of the Option as
of any particular date shall be the cumulative total of all shares for which the
Option has become exercisable as of that date

 Column 1 Measurement Date 
 
 Column 2 Vested Portion of the Option  
 
 November 8, 2006
 
 100%
 

     
b. Notwithstanding anything to the contrary contained herein or in the PLAN, in
the event the Optionee’s engagement with the Company is terminated by the
Company within one (1) year following a Change in Control for any reason other
than Cause, then Vesting shall be determined pursuant to the Plan.


c. Any cessation of Services by the Optionee other than upon a Change of Control
shall terminate the vesting schedule, and any options that have theretofore
become vested shall be exercisable by the Optionee.


3. Exercise of Options. Other terms, times and conditions of exercise of the
Options are as follows:


a. Prior to the Expiration Date, vested Options shall be fully exercisable in
whole or in part for a number of shares up to the aggregate number of all vested
Option Shares. The Options shall be exercised by completing the exercise form
attached hereto as Exhibit A.


b. Upon the death or Disability of the Optionee, the Optionee or the personal
representative of the Optionee, as applicable, may exercise the Options to the
extent not previously exercised (and, in the case of death, to the extent the
Options could have been exercised by the Optionee on the date of death) subject
to the terms set forth in this Agreement, until their termination as provided by
Section 2 hereof.


c. The Options shall be exercised by written notice directed to the Grantor.
Such written notice shall be accompanied by full payment in cash for the number
of Option Shares specified in such written notice or by such other method
authorized by the Plan.


d. Subject to the terms of this Agreement or the Plan, vested Options may be
exercised at any time and without regard to any other option to purchase stock
of the Company held by the Optionee.


e. In the event the outstanding shares of Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of any other corporation by reason of any
merger, sale or stock, consolidation, liquidation, recapitalization,
reclassification, stock split up, combination of shares, stock dividend, or
transaction having similar effect, the total number of shares subject to this
Option shall be proportionately and appropriately adjusted. Any fractional
shares resulting from any of the foregoing adjustments under this section shall
be disregarded and eliminated.
 
1

--------------------------------------------------------------------------------


 
4. Nontransferability. The Options are not transferable except by will or by the
law of descent and distribution. The Options may be exercised during the
lifetime of the Optionee only by the Optionee.


5. Limitation of Rights. The Optionee shall have no rights as a stockholder with
respect to the Option Shares until the Optionee shall become the holder of
record of such Option Shares.


6. Successors. This Agreement shall be binding upon any successor of the Grantor
and Optionee, in accordance with the terms of this Agreement and the Plan.


7. Plan. The Option is subject to all terms and provisions of the Plan, and in
the event of any discrepancy between the Plan and this Agreement, the Plan shall
control.


IN WITNESS WHEREOF, the Grantor and the Optionee have executed this Agreement,
effective the 8th day of November, 2006.
 

        VoIP, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

ANTHONY J. CATALDO
Chief Executive Officer

              

--------------------------------------------------------------------------------

SHAWN LEWIS, Optionee

      
2

--------------------------------------------------------------------------------

